EXHIBIT 10.1

 

SOLARWINDOW TECHNOLOGIES, INC.

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is entered into by and between
SolarWindow Technologies, Inc., a corporation organized under the laws of the
State of Nevada (the “Company”) and the subscriber whose name is set forth on
the signature pages affixed hereto (the “Subscriber”).

 

R E C I T A L S:

 

Whereas, the Company is offering (the “Offering”) for sale up to a maximum of
20,000,000 units of equity securities (each a “Unit” and collectively, the
“Units”) at a purchase price of US$1.50 per Unit (US$30,000,000 in the
aggregate), on a “best efforts,” no minimum basis;

 

Whereas, each Unit consists of one (1) share (each a “Share” and collectively,
the “Shares”) of the Company’s common stock, par value $0.001 and one (1) Series
T Common Stock Purchase Warrant (each a “Warrant” and collectively, the
“Warrants”) to purchase one share of the Company’s common stock, commencing on
the six month anniversary of the date of issuance of the Warrant, at a price of
$1.70 per share; the Shares and Warrants are immediately separable and will be
issued separately.

 

Whereas, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded
by, but not limited to, the provisions of Regulation D (“Regulation D”) and
Regulation S (“Regulation S”) each as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”);

 

Whereas, the Units will only be offered and sold to (i) persons who are
“accredited investors,” as defined in Rule 501(a) of Regulation D and reasonably
verify their status as such; or (ii) persons who are not “U.S. Persons” as such
term is defined in Regulation S and in the case of such non-US Persons who are
residents of Alberta, British Columbia and Ontario, Canada, who also satisfy the
criteria of one or more of the applicable prospectus delivery exemptions set
forth in National Instrument 45-106 Prospectus and Registration Exemptions
(“NI-45-106”);

 

Whereas, the Subscriber acknowledges that in connection with the Offering, the
Company may be entering into subscription agreements identical to this Agreement
with other investors (along with the Subscriber, the “Investors”); and

 

Whereas, the Company desires to enter into this Agreement to issue and sell the
Subscribed for Units (as defined in Section 1.1) to the Subscriber and the
Subscriber desires to purchase the number of Subscribed for Units from the
Company all on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:

 

1. Subscription for Units; Subscription Procedures; Closing.

 

1.1 Subscription. The Subscriber hereby subscribes to purchase the aggregate
principal amount of Units set forth on the signature page attached hereto (the
“Subscribed for Units”), at an aggregate price as set forth on such signature
page hereto (the “Subscription Amount”), subject to the terms and conditions of
this Agreement and on the basis of the representations, warranties, covenants
and agreements contained in this Agreement; and, simultaneously with the
Subscriber’s execution and delivery of this Agreement, has transmitted the
Subscription Amount (a) if by check, to the Company, SolarWindow Technologies,
Inc., at 9375 East Shea Blvd., Suite 107-B, Scottsdale, AZ 85260 or (b) if by
wire, using such wiring instructions as the Company has forwarded to Subscriber.

 



  1

   



 

1.2 Jurisdictional Legends.

 

(a) FOR CALIFORNIA RESIDENTS: THE STATE COMMISSIONER MAY IMPOSE THE FOLLOWING
TRANSFER RESTRICTION: “IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS
SECURITY, OR ANY INTEREST THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE
STATE OF CALIFORNIA, EXCEPT AS PERMITTED IN THE COMMISSIONER’S RULES.”

 

(b) FOR NEW YORK RESIDENTS: THIS SUBSCRIPTION AGREEMENT HAS NOT BEEN REVIEWED BY
THE ATTORNEY GENERAL PRIOR TO ITS ISSUANCE AND USE. THE ATTORNEY GENERAL OF THE
STATE OF NEW YORK HAS NOT PASSED ON, OR ENDORSED THE MERITS OF THIS OFFERING.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

(c) FOR BRITISH COLUMBIA, CANADA, RESIDENTS: WITHOUT COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE AND ANY SECURITIES ISSUED UPON EXERCISE OF THOSE SECURITIES MAY NOT
BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED IN CANADA OR TO OR FOR
THE BENEFIT OF A CANADIAN RESIDENT UNTIL A DATE WHICH IS 4 MONTHS PLUS ONE DAY
FROM THE ISSUANCE DATE.

 

1.3 Subscription Procedure. To complete a subscription for the Subscribed for
Units, the Subscriber must fully comply with the subscription procedure provided
in this Section 1.2 on or before the Closing Date (as defined below):

 

(a) Subscription Agreement. On or before the Closing Date, the Subscriber shall
review, complete and execute the Signature Page, and shall return this Agreement
as executed, and all documents required hereby, to the Company at: SolarWindow
Technologies, Inc., 9375 East Shea Blvd., Suite 107-B, Scottsdale, AZ 85260.
Additionally, the Subscriber, if a US Person, shall have delivered, along with
his executed Agreement, prior to the Closing a completed US Residents Accredited
Investor Questionnaire attached hereto as Exhibit B; or, if the Subscriber is a
resident of British Columbia, Canada, shall have delivered, along with his
executed Agreement, prior to the Closing, the following:

 

(i) Representation Letter for Residents of British Columbia, Canada, in the form
attached to this Agreement as Exhibit C;

 

(ii) a completed Canadian Accredited Investor Certificate in the form attached
to this Agreement as Schedule A to Exhibit C; and

 

(iii) if the Investor is an individual described in category (j), (k) or (l) of
the Canadian Accredited Investor Certificate, a completed Form 45-106F9 - Form
for Individual Accredited Investors, attached hereto as Schedule B to Exhibit C;
and, such other documentation as may be required under the applicable Canadian
securities legislation. Collectively, the Representation Letter for Residents of
British Columbia, Canadian Accredited Investor Certificate and the Form for
Individual Accredited Investors, are collectively referred to as the “Canadian
Accredited Investor Documents.”

 

(b) Delivery of Documents. Executed documents may be delivered by facsimile or
email, provided that the Subscriber thereafter delivers the original copies of
such documents to the Company as provided in this Agreement.

 

(c) Subscription Amount. Simultaneously with the delivery of this Agreement, as
provided herein, the Subscriber shall deliver the Subscription Amount to the
Company as set forth in Section 1.1 above. Anything herein to the contrary
notwithstanding, up to $3,600,000 of the aggregate proceeds of the Offering may
be paid and delivered by conversion of outstanding principal of outstanding
loans to the Company by the Subscribers (the “Subscriber Loans”), and up to an
additional $1,600,000 of the aggregate proceeds of the Offering may be paid and
delivered by conversion of accrued and unpaid interest on the Subscriber Loans
through the Closing Date.

 



  2

   



 

1.4 Closings; Closing Date.

 

(a) Date and Place of Closing. The consummation of the transactions contemplated
herein shall take place at the Company’s offices, or at such other place as the
parties may determine, upon the satisfaction or waiver of all conditions to
closing set forth in Sections 4 and 5 hereof (the “Closing Conditions”) but,
subject to Section 1.5, no later than the Offering Termination Date. The date on
which the Closing occurs is herein sometimes referred to as the “Closing Date.”

 

(b) Subscriber’s Closing Deliveries. At the Closing, the Subscriber shall have
delivered to the Company (i) an executed copy of this Agreement (and the
completed and signed Exhibits, as applicable); (ii) the Subscription Amount;
(iii) for individual investors, a copy of one form of government issued picture
identification (e.g. state issued driver’s license or passport); and (iv) such
other information as the Company may reasonably request.

 

(c) Company’s Closing Deliveries. At the Closing, the Company shall have
delivered to the Subscriber, if accepted by the Company, a duly countersigned
copy of this Agreement dated as of the Closing Date, (ii) a share certificate,
evidence of delivery of uncertificated shares, and/or other evidence of the
transfer of the Shares underlying the Subscribed for Units; and (iii) a duly
executed Warrant. Each Warrant will be substantially in the form of Exhibit A
attached hereto, evidencing the Warrants underlying the Subscribed for Units.

 

1.5 Company Discretion to Accept or Reject Subscriptions. The Subscriber
understands and agrees that the Company in its sole discretion reserves the
right to accept or reject this or any other subscription for the Subscribed for
Units, in whole or in part, notwithstanding prior receipt by the Subscriber of
notice of acceptance of this subscription. The minimum individual investment
is Fifteen Thousand Dollars ($15,000 for 10,000 Units), subject to the Company’s
right, in its sole and absolute discretion, to accept subscriptions for lesser
amounts.

 

1.6 Termination of the Offering. If not sooner fully consummated, the Offering
will terminate at 5:00 pm on November 26, 2018 (Pacific time), subject to the
Company, in its sole discretion and without notice, extending the Offering for
an additional thirty (30) calendar days, or terminating the Offering at any time
prior to the sale of all of the Units offered. Any early termination by the
Company of the Offering will not affect or otherwise invalidate previously
accepted subscriptions for Units. The date on which the Offering is terminated
is herein referred to as the “Offering Termination Date.” Incomplete
subscriptions or subscriptions for Units received after the Offering Termination
Date will not be accepted.

 

2. Subscriber Representations and Warranties. The Subscriber hereby represents
and warrants to and agrees with the Company that:

 

2.1 Authorization; Power and Enforceability.

 

(a) Authorization. The Subscriber has the requisite power and authority to enter
into and perform this Agreement and the other Transaction Documents, as that
term is defined in Section 3.3 hereof, and to purchase the Subscribed for Units
being sold to it hereunder.

 

(b) Corporate and Other Entities. If Subscriber is a corporation or other
entity, Subscriber is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and it is authorized and
qualified to purchase the Subscribed for Units and the Person signing this
Agreement on behalf of such entity has been duly authorized by such entity to do
so. The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Subscriber or its Board of Directors or stockholders, if applicable, is
required.

 



  3

   



 

(c) Enforceability. This Agreement and the other Transaction Documents when
executed and delivered by Subscriber constitute a valid and binding obligation
of the Subscriber, enforceable against the Subscriber in accordance with the
terms thereof.

 

2.2 No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by the Subscriber of the
transactions contemplated hereby and thereby or relating hereto or thereto do
not and will not: (i) result in a violation of the Subscriber’s charter
documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which the
Subscriber is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber). The Subscriber is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the other Transaction Documents
nor to purchase the Units in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, the Subscriber is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.

 

2.3 Company Information. The Subscriber hereby acknowledges and hereby
represents that the Subscriber has been furnished by the Company during the
course of the Offering with all information regarding the Company, the terms and
conditions of the Offering and any additional information that the Subscriber,
its purchaser representative, attorney and/or accountant has requested or
desired to know, and has been afforded the opportunity to ask question of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.

 

2.4 Risk Acknowledgement/ Company Status. The Subscriber recognizes that the
purchase of the Subscribed for Units involves a high degree of risk including,
without limitation, the following:

 

(a) a purchase of the Subscribed for Units is highly speculative and only
investors who can afford the loss of their entire investment should consider
purchasing Subscribed for Units;

 

(b) the Units are “restricted securities” and the Subscriber may not be able to
liquidate its investment in the Subscribed for Units;

 

(c) transferability of the Subscribed for Units is limited; and

 

(d) the Company has not paid a dividend on its capital stock since inception and
does not anticipate paying any dividends in the foreseeable future.

 

2.5 No General Solicitation. If the Subscriber is a US Person, Subscriber
acknowledges that neither the Company nor any other person offered to sell the
Units to it by means of any form of general solicitation or advertising,
including but not limited to: (A) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or (B) any seminar or meeting whose attendees were
invited by any general solicitation or general advertising.

 

US PERSONS PLEASE INITIAL _______________

 

2.6 Accredited Investor Status; Ability to Bear Economic Risk; Suitability
Requirements.

 

(a) If the Subscriber is a US Person, Subscriber has reviewed the definition of
“accredited investor” in Rule 501(a) of Regulation D and Subscriber is, and will
be on the Closing Date, an “accredited investor,” as such term is defined in
Rule 501(a) of Regulation D. The information provided by Subscriber in the US
Residents Accredited Investor Questionnaire, a copy of which is attached as
Exhibit B hereto, is truthful, accurate and complete.

 



  4

   



 

(b) If the Subscriber is a resident of Alberta, British Columbia the term
“accredited investor” is defined in NI-45-106, or Subscriber is a family member,
business associate or friend of a director or officer of the Company as
contemplated by Section 2.3 of NI-45-106. The information provided by Subscriber
in the Canadian Accredited Investor Documents, is truthful, accurate and
complete. Exhibit D to this Agreement sets forth contact information for
Canadian Securities Administrators.

 

(c) If the Subscriber is a natural Person, the Subscriber has reached the age of
majority in the state or other jurisdiction in which the Subscriber resides, has
adequate means of providing for the Subscriber’s current financial needs and
contingencies, is able to bear the substantial economic risks associated with
the purchase of the Subscribed for Units, has no need for liquidity with respect
to such purchase, and, at the present time, can afford a complete loss of such
investment.

 

2.7 Experience of the Subscriber. The Subscriber, its advisers (who are not
compensated by or affiliated with the Company, (directly or indirectly), if any,
and designated representatives, if any, have the knowledge and experience in
financial and business matters necessary to evaluate the merits and risks of its
prospective investment in the Company, and have carefully reviewed and
understand the risks of, and other considerations relating to, the purchase of
the Subscribed for Units and the tax consequences of the investment, and have
the ability to bear the economic risks of the investment and protect the
Subscriber’s interests in connection with the transaction contemplated by this
Agreement.

 

2.8 No Governmental Review. The Subscriber acknowledges and understands that no
United States federal or state agency, including the Commission has passed on or
made recommendations or endorsement of the Units or the suitability of the
investment contemplated hereby; nor, have such authorities passed upon or
endorsed the merits of the offering of the Units.

 

2.9 Compliance with 1933 Act. The Subscriber understands and agrees that none of
the Units have been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Subscriber contained herein), and that the
Units must be held indefinitely unless a subsequent disposition is registered
under the 1933 Act or any applicable state securities laws or is exempt from
such registration.

 

2.10 Purchase of Units for the Subscriber’s Account. On the Closing Date, the
Subscriber will purchase the Subscribed for Units as principal for its own
account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof.

 

2.11 Restricted Securities. Subscriber understands that the Units, and the
shares underlying the Units, have not been registered under the 1933 Act and
Subscriber will not sell, offer to sell, assign, pledge, hypothecate or
otherwise transfer any of the Units unless pursuant to an effective registration
statement under the 1933 Act, or unless an exemption from registration is
available. Notwithstanding anything to the contrary contained in this Agreement,
Subscriber may transfer (without restriction and without the need for an opinion
of counsel) the Units to its Affiliates (as defined below) provided that each
such Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Affiliate
includes each Subsidiary of the Company. For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. The Subscriber understands and hereby
acknowledges that the Company has no obligation to register the Units under the
1933 Act or any state securities or “Blue Sky” laws.

 

2.12 Acknowledgement of and Consent to Restrictive Legend. The certificates
representing any shares included as part of the Units shall bear the following
or similar legend:

 

FOR U.S. PERSONS:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE 1933 ACT, OR (B) AN OPINION OF COUNSEL (REASONABLY SATISFACTORY TO THE
COMPANY), THAT REGISTRATION IS NOT REQUIRED UNDER SAID 1933 ACT.”

 



  5

   



 

FOR NON-U.S. PERSONS:

 

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND ANY SECURITIES ISSUED UPON
EXERCISE OF THOSE SECURITIES MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE TRADED IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL
THE CONDITIONS IN SECTION 13 OF MULTILATERAL INSTRUMENT 51- 105 ISSUERS QUOTED
IN THE U.S. OVER-THE-COUNTER MARKETS, AS APPLICABLE, ARE MET.”

 

If no share certificates are issued the Company shall direct the transfer agent
to include a stop or such other restriction as the Company deems appropriate on
the Company’s transfer books for the Shares and any shares issued upon exercise
of the Warrants.

 

2.13 Non-U.S. Persons. Subscriber further represents and warrants to the Company
that if it a non-US Person: (a) it is acquiring the Units in an offshore
transaction pursuant to Regulation S and the Subscriber was outside the United
States when receiving and executing this Agreement; (b) the Subscriber has not
acquired the Units as a result of, and will not itself engage in, any “directed
selling efforts” (as defined in Regulation S) in the United States in respect of
the Units which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of the Units; provided, however, that the
Subscriber may sell or otherwise dispose of the Units pursuant to registration
of the Units under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein; (c) the Subscriber understands and agrees that offers
and sales of any of the Units prior to the expiration of a period of one year
after the date of transfer of the Units under this Agreement (the “Distribution
Compliance Period”), shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the 1933 Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom, and in each
case only in accordance with all applicable securities laws; (d) the Subscriber
understands and agrees not to engage in any hedging transactions involving the
Units prior to the end of the Distribution Compliance Period unless such
transactions are in compliance with the 1933 Act; and (e) the Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Units or
any use of this Agreement, including: (i) the legal requirements within its
jurisdiction for the purchase of the Units; (ii) any foreign exchange
restrictions applicable to such purchase; (iii) any governmental or other
consents that may need to be obtained; and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. The Subscriber’s subscription and payment for,
and its continued beneficial ownership of the Units, will not violate any
applicable securities or other laws of the Subscriber’s jurisdiction.

 

NON-US PERSONS PLEASE INITIAL _______________

 



  6

   



 

2.14 Other Offerings. The Subscriber acknowledges that the Company will, from
time to time, offer and sell additional shares of common stock and/or securities
convertible into common stock on such terms and conditions as its Board of
Directors, in its sole discretion, may determine. The terms and conditions of
the offer and sale of any such additional shares of common stock may be
different from and on terms better than the terms of this Offering and may
result in substantial dilution to the existing shareholders.

 

2.15 Reliance. The Subscriber understands and acknowledges that (i) the Units
are being offered and sold to the Subscriber without registration under the 1933
Act in a private placement that is intended to be exempt from the registration
provisions of the 1933 Act and (ii) the availability of such exemption, depends
in part on, and the Company will rely upon, the accuracy and truthfulness of,
the foregoing representations and warranties and the Subscriber hereby consents
to such reliance. The Subscriber agrees that the representations, warranties and
covenants of the Subscriber contained herein (or in any representation letter or
questionnaire executed and delivered by the Subscriber pursuant to the
provisions hereof) shall be true and correct both as of the execution of this
Agreement and as of the Closing Date, and shall survive the completion of the
distribution of the Units. The Subscriber hereby agrees to notify the Company
immediately of any change in any representation, warranty, covenant or other
information relating to the Subscriber contained in this Agreement, or any
exhibit or appendix hereto, which takes place prior to Closing.

 

2.16 Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.

 

3. The Company Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that:

 

3.1 Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.

 

3.2 Authority; Enforceability. This Agreement and any other agreements delivered
together herewith or therewith or in connection herewith (collectively, the
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver this Agreement and to perform its obligations thereunder.

 

3.3 Capitalization and Additional Issuances. The Company is authorized to issue
up to 300,000,000 shares of common stock, par value $0.001 and 1,000,000 shares
of preferred stock, par value $0.10. As of the date of July 12, 2018 there were
36,292,656 shares of our common stock issued and outstanding and no shares of
preferred stock issued and outstanding. Additionally, there are warrants to
purchase up to 2,816,850 shares of common stock outstanding and 1,271,334 shares
issuable upon exercise of outstanding stock options.

 

3.4 Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, is required by the Company or any Affiliate of the Company in
connection with the consummation of the transactions contemplated by this
Agreement, except as may be required in connection with filings pursuant to
Regulation D. Any such qualifications and filings will, in the case of
qualifications, be effective on the Closing and will, in the case of filings, be
made within the time prescribed by law.

 

3.5 No Violation or Conflict. If the representations and warranties of the
Subscriber in Section 2 are true and correct, then neither the issuance nor the
sale of the Units (and the securities underlying the Units) nor the performance
of the Company’s obligations under this Agreement by the Company will: (a)
violate, conflict with, result in a breach of, or constitute a default (or an
event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, or (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject.

 



  7

   



 

3.6 The Units. The Company has reserved from its duly authorized capital stock
the maximum number of shares of common stock issuable pursuant to this Agreement
and the Warrants.

 

(a) Upon issuance in accordance with the terms of this Agreement, the Shares (a)
will be duly and validly authorized, validly issued and non-assessable; (b) will
not have been issued or sold in violation of any preemptive or other similar
rights of the holders of any securities of the Company or rights to acquire
securities of the Company; and (c) will not subject the holders thereof to
personal liability by reason of being such holders.

 

(b) When executed and delivered in accordance with the terms of this Agreement,
the Warrants will represent a binding obligation of the Company to sell to the
Subscriber the shares underlying the Warrants pursuant to the terms thereof.
Upon issuance in accordance with the terms of the Warrant, the shares underlying
the Warrants (a) will be duly and validly authorized, validly issued and
non-assessable; (b) will not have been issued or sold in violation of any
preemptive or other similar rights of the holders of any securities of the
Company or rights to acquire securities of the Company; and (c) will not subject
the holders thereof to personal liability by reason of being such holders.

 

3.7 Litigation. There is no litigation, arbitration, mediation, action, suit,
claim, proceeding or investigation, whether legal or administrative, pending
against the Company or any of its Subsidiaries or, to the Company’s knowledge,
threatened against the Company or any of its Subsidiaries or any of their
respective assets, properties or operations, at applicable law or in equity,
before or by any governmental authority or any order of any governmental
authority that, individually or in the aggregate, has had or caused or would
reasonably be expected to have or cause a material adverse effect on the
Company’s operations.

 

3.8 No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Units pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act. No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Units to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Units that would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
under this Agreement.

 

3.9 Use of Proceeds. The Company intends to use the net proceeds from the
Offering for working capital and general corporate purposes.

 

3.10 Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.

 

4. Subscriber’s Conditions of Closing. The Subscriber’s obligation to purchase
the Units is subject to the satisfaction or waiver, on or before the Closing
Date, of the conditions contained in this Section 4.

 



  8

   



 

4.1 Representations, Warranties and Covenants. The representations, warranties
and covenants of the Company set forth in Section 3 hereof shall be true in all
material respects on and as of the Closing Date.

 

4.2 Closing Deliveries. The conditions in Section 1.3(d) hereof shall have been
satisfied or waived in writing by the Subscriber.

 

4.3 Company’s Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed, complied with in all material respects, or
waived in writing by the Subscriber.

 

4.4 No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company’s knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 

5. Company’s Conditions of Closing. The Company’s obligation to sell the Units
is subject to the satisfaction or waiver, on or before the Closing Date, of the
conditions contained in this Section 5.

 

5.1 Representations, Warranties and Covenants. The representations, warranties
and covenants of the Subscriber set forth in Section 2 hereof shall be true in
all material respects on and as of the Closing Date.

 

5.2 Closing Deliveries. The conditions in Section 1.3(c) hereof shall have been
satisfied or waived in writing by the Company.

 

5.3 Subscriber’s Covenants. All covenants, agreements and conditions contained
in this Agreement to be performed by the Subscriber on or prior to the date of
such Closing shall have been performed, complied with in all material respects,
or waived in writing by the Company.

 

5.4 No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company’s knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 

5.5 Return of Subscription Amount. If the Closing Conditions have not been
satisfied on or prior to the Offering Termination Date, the Company will return
the Subscription Amount to the Subscriber.

 

6. Miscellaneous.

 

6.1 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, email or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by email or facsimile, with a confirmation of receipt of email or
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be: (i)
if to the Company, to: SolarWindow Technologies, Inc., 9375 East Shea Blvd.,
Suite 107-B, Scottsdale, AZ 85260; and (ii) if to the Subscriber, to: the
address and email address and/or fax number indicated on the signature page
hereto.

 



  9

   



 

6.2 Entire Agreement; Assignment. This Agreement and other Transaction Documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof. Neither the Company
nor the Subscribers has relied on any representations not contained or referred
to in this Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber. The Subscriber may not assign this Agreement
without the prior written consent of the Company.

 

6.3 Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, and its officers, directors, employees, agents, control Persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of (i) any sale or
distribution of the Units by the Subscriber in violation of the 1933 Act or any
applicable state securities or “Blue Sky” laws or (ii) any actual or alleged
false acknowledgment, representation or warranty, or misrepresentation or
omission to state a material fact, or breach by the Subscriber of any covenant
or agreement made by the Subscriber herein, in any Transaction Document, or in
any other document delivered in connection with this Agreement or any
Transaction Document.

 

6.4 Counterparts/Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or email signature page were an original thereof.

 

6.5 Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

 

6.6 Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “Person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof. All pronouns and any variations
thereof used herein shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require. Unless otherwise indicated, all references to currency herein are to
lawful money of the United States of America.

 

6.7 Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 

6.8 Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to Rule 144 shall include any rule that would be available to a
non-Affiliate of the Company for the sale of common stock not subject to volume
restrictions and after a six-month holding period.

 



  10

   



 

6.9 Irrevocability; Binding Effect. The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Subscriber, except
as required by applicable law, and that this Agreement shall survive the death
or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If the Subscriber is more than one
Person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such Person and such Person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

6.10 Modification. Except as otherwise expressly provided herein, any term of
this Agreement may be amended and observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) with
the written consent of the Company and the Subscriber.

 

6.11 Fees. Unless otherwise specifically provided, each of the parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby, whether or not the
transactions contemplated hereby are consummated.

 

6.12 Survival of Representations. All representations, warranties and agreements
contained herein or made in writing by or on behalf of any party to this
Agreement in connection herewith shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

6.13 Confidentiality. The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company or may
acquire in the future, not otherwise properly in the public domain was received
in confidence. The Subscriber agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement, or
use to the detriment of the Company or for the benefit of any other Person, or
misuse in any way, any confidential information of the Company.

 

6.14 Binding Obligation. Upon the execution and delivery of this Agreement by
the Subscriber, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of the Subscribed for Units as herein
provided, subject, however to the right reserved by the Company to enter into
the same agreement with or other subscribers and to unilaterally reject any
subscriber.

 

6.15 Further Assurances. The parties hereto agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

6.16 No Third Party Rights. Nothing in this Agreement shall create or be deemed
to create any rights in any Person or entity not a party to this Agreement.

 

6.17 Effective Date. The date of the execution of this Agreement by the Company
shall be the effective date of this Agreement (the “Effective Date”), regardless
of the date on which it is signed by the Subscriber.

 

6.18 Additional Requirements.

 

CERTAIN STATES HAVE IMPOSED SPECIAL FINANCIAL SUITABILITY STANDARDS FOR
SUBSCRIBERS WHO PURCHASE THE UNITS. In addition to the suitability requirements
set forth herein, certain states may have imposed special financial suitability
standards for subscribers who purchase the Units. To the extent Subscriber’s
state has imposed such special financial suitability standards, the Subscriber
hereby agrees to provide the Company with such additional information as may be
required to ensure that Subscriber meets its respective state’s suitability
requirements. WE INTEND TO ASSERT THE FOREGOING REPRESENTATIONS AS A DEFENSE IN
ANY SUBSEQUENT LITIGATION WHERE SUCH ASSERTION WOULD BE RELEVANT. WE HAVE THE
RIGHT TO ACCEPT OR REJECT THIS SUBSCRIPTION IN WHOLE OR IN PART, SO LONG AS SUCH
PARTIAL ACCEPTANCE OR REJECTION DOES NOT RESULT IN AN INVESTMENT OF LESS THAN
THE MINIMUM AMOUNT. BY EXECUTING THIS SUBSCRIPTION AGREEMENT, THE SUBSCRIBER IS
NOT WAIVING ANY RIGHTS UNDER FEDERAL OR STATE LAW.

 



  11

   



 

6.19 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

[COMPANY’S SIGNATURE PAGE FOLLOWS]

 



  12

   



 

COMPANY SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.

 

 

SolarWindow Technologies, Inc.

 

Dated: November 26, 2018

By:

 

 

Name:

John A. Conklin

 

Title:

President and Chief Executive Officer

 

[SUBSCRIBER’S SIGNATURE PAGE FOLLOWS]

 



  13

   



 

SolarWindow Technologies, Inc.

 

SUBSCRIBER SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Subscriber hereby executes, delivers, joins
in and agrees to be bound by the Subscription Agreement to which this signature
page is attached by and between the Company and the undersigned Subscriber and
elects to purchase the number of Units set forth below.

 

Dated: November __________ , 2018

 

¨

=

 

Number of Units

Per Unit Purchase Price

Subscription Amount

 

 

SUBSCRIBER (individual)

SUBSCRIBER (entity)

Signature

Name of Entity

Print Name

Signature

Signature (if Joint Tenants or Tenants in Common)

Print Name

Title:

Address of Principal Residence:

Address of Executive Offices:

Social Security Number(s):

IRS Tax Identification Number:

Telephone Number:

Telephone Number:

Facsimile Number:

Facsimile Number:

E-mail Address:

E-mail Address:

 



  14

   



 

EXHIBIT A

TO THE

SOLARWINDOW TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

 

Form of Series T Common Stock Warrant

 

NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER
JURISDICTION OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
LISTING OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH WILL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND ANY SECURITIES ISSUED UPON
EXERCISE OF THOSE SECURITIES MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE TRADED IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL
THE CONDITIONS IN SECTION 13 OF MULTILATERAL INSTRUMENT 51- 105 ISSUERS QUOTED
IN THE U.S. OVER-THE-COUNTER MARKETS, AS APPLICABLE, ARE MET.

 

PURSUANT TO THE TERMS OF SECTION 1 OF THIS WARRANT, ALL OR A PORTION OF THIS
WARRANT MAY HAVE BEEN EXERCISED, AND THEREFORE THE ACTUAL NUMBER OF WARRANT
SHARES REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE AMOUNT SET FORTH ON THE
FACE HEREOF.

 

SOLARWINDOW TECHNOLOGIES, INC.

 

SERIES T COMMON STOCK PURCHASE WARRANT

 

No. T-000[●]

 

Issuance Date: November [■], 2018

 

SolarWindow Technologies, Inc., a Nevada corporation (the “Company”), hereby
certifies that [NAME], its permissible transferees, designees, successors and
assigns (collectively, the “Holder”), for value received, is entitled to
purchase from the Company at any time and from time to time commencing on the
six month anniversary of the date first appearing above (the “Issuance Date”),
up to and through 12:01 a.m. (EST) on the date seven (7) years from the Issuance
Date (the “Termination Date”) up to [●●●] shares (each, a “Share” and
collectively the “Shares”) of the Company’s common stock, par value $0.001 (the
“Common Stock”), at an exercise price per Share of $1.70 (the “Exercise Price”).
The number of Shares purchasable hereunder and the Exercise Price are subject to
adjustment as provided in Section 4 hereof.

 

This Series T Common Stock Purchase Warrant (this “Warrant”) is issued pursuant
to the Subscription Agreement between the Holder and the Company (the
“Subscription Agreement”). Capitalized terms used herein, but not otherwise
defined, shall have the meanings ascribed to such terms in the Subscription
Agreement.

 

1. Method of Exercise; Payment.

 

(a) Exercise. The purchase rights represented by this Warrant may be exercised
for cash, by the Holder, in whole or in part, at any time, or from time to time,
by the surrender of this Warrant (with the notice of exercise form (the “Notice
of Exercise”) attached hereto as Annex A duly executed) at the principal office
of the Company, and by payment to the Company of an amount equal to the Exercise
Price multiplied by the number of the Shares being purchased, which amount may
be paid, at the election of the Holder, by wire transfer or check payable to the
order of the Company. The person or persons in whose name(s) any certificate(s)
representing Shares shall be issuable upon exercise of this Warrant shall be
deemed to have become the holder(s) of record of, and shall be treated for all
purposes as the record holder(s) of, the Shares represented thereby (and such
Shares shall be deemed to have been issued) immediately prior to the close of
business on the date or dates upon which this Warrant is exercised.

 



  15

   



 

(b) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, as promptly as practicable after this Warrant is surrendered
and delivered to the Company along with all other appropriate documentation on
or after the date of exercise and in any event within ten (10) days thereafter,
the Company at its expense shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
Shares issuable upon such exercise. In the event this Warrant is exercised in
part, the Company at its expense will execute and deliver a new Warrant of like
tenor exercisable for the number of Shares for which this Warrant may then be
exercised.

 

(c) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge in respect of such
issuance.

 

(d) Acknowledgment. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this Section 1,
following the purchase of a portion of the Shares hereunder, the number of
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

 

2. Warrant.

 

(a) Transfer and Replacement. Subject to compliance with applicable securities
laws, this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto as Exhibit B duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued. The Holder consents that the Company may, if it desires, permit the
transfer of this Warrant out of the Holder’s name only when the Holder’s request
for transfer is accompanied by an opinion of counsel reasonably satisfactory to
the Company that neither the sale nor the proposed transfer results in a
violation of the Securities Act of 1933, as amended (the “Securities Act”), or
any applicable state “blue sky” laws. At any time prior to the exercise hereof,
this Warrant may be exchanged upon presentation and surrender to the Company,
alone or with other warrants of like tenor of different denominations registered
in the name of the same Holder, for another warrant or warrants of like tenor in
the name of such Holder exercisable for the aggregate number of Shares as the
warrant or warrants surrendered.

 

(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.

 

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.

 



  16

   



 

(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

 

3. Rights and Obligations of Holders of this Warrant.

 

The Holder of this Warrant shall not, by virtue hereof, be entitled to any
rights of a shareholder in the Company, either at law or in equity; provided,
however, that in the event any certificate representing shares of Common Stock
or other securities is issued to the holder hereof upon exercise of this
Warrant, such holder shall, for all purposes, be deemed to have become the
holder of record of such Common Stock on the date on which this Warrant,
together with a duly executed Notice of Exercise, was surrendered and payment of
the aggregate Exercise Price was made, irrespective of the date of delivery of
such Common Stock certificate.

 

4. Adjustments.

 

During the Exercise Period, the Exercise Price and the number of Warrant Shares
shall be subject to adjustment from time to time as provided in this Section 4.

 

(a) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.

 

(b) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to the provisions of this Section 4, the number of shares of Common
Stock issuable upon exercise of this Warrant shall be adjusted by multiplying a
number equal to the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock issuable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

 

(c) Consolidation, Merger or Sale. In case of any consolidation of the Company
with, or merger of the Company into any other corporation, or in case of any
sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then as a condition of such consolidation, merger or sale or conveyance,
adequate provision will be made whereby the holder of this Warrant will have the
right to acquire and receive upon exercise of this Warrant in lieu of the shares
of Common Stock immediately theretofore acquirable upon the exercise of this
Warrant, such shares of stock, securities or assets as may be issued or payable
with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon exercise of this Warrant
had such consolidation, merger or sale or conveyance not taken place. In any
such case, the Company will make appropriate provision to insure that the
provisions of this Section 4 hereof will thereafter be applicable as nearly as
may be in relation to any shares of stock or securities thereafter deliverable
upon the exercise of this Warrant. The Company will not effect any
consolidation, merger or sale or conveyance unless prior to the consummation
thereof, the successor corporation (if other than the Company) assumes by
written instrument the obligations under this Section 4 and the obligations to
deliver to the holder of this Warrant such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the holder may be entitled to
acquire.

 

(d) Distribution of Assets. In case the Company shall declare or make any
distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining shareholders entitled to such
distribution, but prior to the date of distribution, the holder of this Warrant
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the holder had such holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such distribution.

 



  17

   



 

(e) Notice of Adjustment. Upon the occurrence of any event which requires any
adjustment of the Exercise Price, then, and in each such case, the Company shall
give notice thereof to the holder of this Warrant, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease in
the number of Warrant Shares purchasable at such price upon exercise, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. Such calculation shall be certified by the Chief
Financial Officer of the Company.

 

(f) Minimum Adjustment of Exercise Price. No adjustment of the Exercise Price
shall be made in an amount of less than 1% of the Exercise Price in effect at
the time such adjustment is otherwise required to be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which, together with any adjustments so
carried forward, shall amount to not less than 1% of such Exercise Price.

 

(g) No Fractional Shares. No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but the Company shall round up the number of
shares to the issued.

 

(h) Other Notices. In case at any time:

 

 

(i)

the Company shall declare any dividend upon the Common Stock payable in shares
of stock of any class or make any other distribution (including dividends or
distributions payable in cash out of retained earnings) to the holders of the
Common Stock;

 

(ii)

the Company shall offer for subscription pro rata to the holders of the Common
Stock any additional shares of stock of any class or other rights;

 

(iii)

there shall be any capital reorganization of the Company, or reclassification of
the Common Stock, or consolidation or merger of the Company with or into, or
sale of all or substantially all its assets to, another corporation or entity;
or

 

(iv)

there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company;

 

then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable approximation thereof by the
Company) when the same shall take place. Such notice shall also specify the date
on which the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least 30 days
prior to the record date or the date on which the Company’s books are closed in
respect thereto. Failure to give any such notice or any defect therein shall not
affect the validity of the proceedings referred to in clauses (i), (ii), (iii)
and (iv) above.

 

(i) Certain Events. If any event occurs of the type contemplated by the
adjustment provisions of this Section 4 but not expressly provided for by such
provisions, the Company will give notice of such event as provided in Section 8
hereof, and the Company’s Board of Directors will make an appropriate adjustment
in the Exercise Price and the number of shares of Common Stock acquirable upon
exercise of this Warrant so that the rights of the holder shall be neither
enhanced nor diminished by such event.

 



  18

   



 

5. Legends.

 

All certificates representing shares of Common Stock underlying this Warrant
shall bear a restrictive legend to the effect that the Shares represented by
such certificate have not been registered under the Securities Act, and that the
Shares may not be sold or transferred in the absence of such registration or an
exemption therefrom, and in compliance with applicable Canadian Legislation,
such legend to be substantially in the form of the bold-face language appearing
at the top of Page 1 of this Warrant.

 

6. Disposition of Warrants or Shares.

 

The Holder of this Warrant, each transferee hereof and any holder and transferee
of any Shares, by his or its acceptance thereof, agrees that no public
distribution of Warrants or Shares will be made in violation of the provisions
of the Securities Act. Furthermore, it shall be a condition to the transfer of
this Warrant that any transferee thereof deliver to the Company his or its
written agreement to accept and be bound by all of the terms and conditions
contained in this Warrant.

 

7. Merger or Consolidation.

 

The Company will not merge or consolidate with or into any other corporation, or
sell or otherwise transfer its property, assets and business substantially as an
entirety to another corporation, unless the corporation resulting from such
merger or consolidation (if not the Company), or such transferee corporation, as
the case may be, shall expressly assume, by supplemental agreement reasonably
satisfactory in form and substance to the Holder, the due and punctual
performance and observance of each and every covenant and condition of this
Warrant to be performed and observed by the Company.

 

8. Notices.

 

Except as otherwise specified herein to the contrary, all notices, requests,
demands and other communications required or desired to be given hereunder shall
only be effective if given in writing by certified or registered U.S. mail with
return receipt requested and postage prepaid; by private overnight delivery
service (e.g. Federal Express); by facsimile transmission (if no original
documents or instruments must accompany the notice); or by personal delivery.
Any such notice shall be deemed to have been given (a) on the business day
immediately following the mailing thereof, if mailed by certified or registered
U.S. mail as specified above; (b) on the business day immediately following
deposit with a private overnight delivery service if sent by said service; (c)
upon receipt of confirmation of transmission if sent by facsimile transmission;
or (d) upon personal delivery of the notice. All such notices shall be sent to
the following addresses (or to such other address or addresses as a party may
have advised the other in the manner provided in this Section 8):

 

If to the Company:

 

SolarWindow Technologies, Inc.

9375 East Shea Blvd.

Suite 107-B

Scottsdale, AZ 85260

Attention: President and Chief Executive Officer

 

If to the Holder, at the address set forth on the signature page of the
Subscription Agreement.

 

Notwithstanding the time of effectiveness of notices set forth in this Section
8, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 8.

 



  19

   



 

9. Governing Law.

 

This Agreement shall be governed by and construed solely and exclusively in
accordance with and pursuant to the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Agreement shall be brought
solely in a federal or state court located in the City of New York. By its
execution hereof, the parties hereby covenant and irrevocably submit to the in
personam jurisdiction of the federal and state courts located in the City of New
York, New York and agree that any process in any such action may be served upon
any of them personally, or by certified mail or registered mail upon them or
their agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.

 

10. Successors and Assigns.

 

This Warrant shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

 

11. Headings.

 

The headings of various sections of this Warrant have been inserted for
reference only and shall not affect the meaning or construction of any of the
provisions hereof.

 

12. Severability.

 

If any provision of this Warrant is held to be unenforceable under applicable
law, such provision shall be excluded from this Warrant, and the balance hereof
shall be interpreted as if such provision were so excluded.

 

13. Modification and Waiver.

 

This Warrant and any provision hereof may be amended, waived, discharged or
terminated only by an instrument in writing signed by the Company and the
Holder.

 

14. Specific Enforcement.

 

The Company and the Holder acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Warrant were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Warrant and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which either of them may be entitled by law or equity.

 

15. Assignment.

 

This Warrant may be transferred or assigned, in whole or in part, at any time
and from time to time by the then Holder by submitting this Warrant to the
Company together with a duly executed Assignment in substantially the form and
substance of the Form of Assignment which accompanies this Warrant as Annex B
hereto, and, upon the Company’s receipt thereof, and in any event, within five
(5) business days thereafter, the Company shall issue a Warrant to the Holder to
evidence that portion of this Warrant, if any as shall not have been so
transferred or assigned.

 

[SIGNATURE PAGE FOLLOWS]

 



  20

   



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
one of its officers thereunto duly authorized.

 

SOLARWINDOW TECHNOLOGIES, INC.

 

By:

 

Name:

John A. Conklin

 

Title:

President and Chief Executive Officer

 



  21

   



 

Annex A

 

NOTICE OF EXERCISE

 

To Be Executed by the Holder in Order to Exercise the Series T Common Stock
Purchase Warrant

 



TO:

SolarWindow Technologies, Inc.

 

9375 East Shea Blvd.

 

Suite 107-B

 

Scottsdale, AZ 85260



 

Attention: President and Chief Executive Officer

 

The undersigned Holder hereby elects to purchase ________ Shares pursuant to the
attached Series T Common Stock Purchase Warrant, and requests that certificates
for securities be issued in the name of:

 

__________________________________

 

__________________________________

 

_________________________________

(Please type or print name and address)

 

____________________________________

 

(Social Security or Tax Identification Number)

 

and to be delivered to: ________________________.

 

__________________________________________

 

(Please type or print name and address if different from above)

 

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.

 

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $__________ by
check, money order or wire transfer payable in United States currency to the
order of [________________].

 

HOLDER:

 

By:

 

Name:

 

Title:

 

Address:

 

 

Dated:

 



  22

   



 

Annex B

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)

 



TO:

SolarWindow Technologies, Inc.

 

9375 East Shea Blvd.

 

Suite 107-B

 

Scottsdale, AZ 85260



 

Attention: President and Chief Executive Officer

 

FOR VALUE RECEIVED, ____________ shares of the foregoing Series T Common Stock
Purchase Warrant of SolarWindow Technologies, Inc., and all rights evidenced
thereby are hereby assigned to:

 

 

 

whose address is:

(Print Name)

 

 

 

 

(Address)

 

 

 

 

(City, State, Zip)

 

 

 

Dated:___, 20______

 

Holder’s Signature:

 

Holder’s Address:

 

Signature Guaranteed: _________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Series T Common Stock Purchase Warrant, without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank or trust company. Officers of corporations and those acting in a fiduciary
or other representative capacity should file proper evidence of authority to
assign the foregoing Series T Common Stock Purchase Warrant.

 



  23

   



 

Exhibit B

 

US PERSON ACCREDITED INVESTOR QUESTIONNAIRE

 



TO:

SolarWindow Technologies, Inc.

 

9375 East Shea Blvd.

 

Suite 107-B

 

Scottsdale, AZ 85260



 

Attention: President and Chief Executive Officer

 

IMPORTANT: Investor Name: _______________________

 

(Capitalized terms not specifically defined in this Exhibit have the meaning
ascribed to them in the Subscription Agreement to which this Schedule is
attached)

 

The undersigned is an accredited investor (as defined in Rule 501(a) of
Regulation D) because the undersigned is (check each appropriate description):

 

________

a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1,000,000, excluding the value
of the primary residence of such natural person, calculated by subtracting from
the estimated fair market value of the property the amount of debt secured by
the property, up to the estimated fair market value of the property;

________

a natural person who had individual income exceeding $200,000 in each of the two
most recent years or joint income with that person’s spouse exceeding $300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year.

________

a broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934, as amended.

________

an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, not formed for the specific purpose of acquiring the Units,
with total assets exceeding $5,000,000.

________

a corporation, Massachusetts or similar business trust or partnership, not
formed for the specific purpose of acquiring the Units, with total assets
exceeding $5,000,000.

________

a trust, not formed for the specific purpose of acquiring the Units, with total
assets exceeding $5,000,000 and whose purchase is directed by a “sophisticated
person,” as defined in Rule 506(b)(2)(ii) of Regulation D.

(For the purposes of this questionnaire, a “sophisticated person” means any
person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of the prospective
investment.)

________

an employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended, and (i) investment decisions for such plan are
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is a
bank, savings and loan association, insurance company or registered investment
adviser or (ii) such plan has total assets exceeding $5,000,000 or (iii) if a
self directed plan, investment decisions are made solely by accredited
investors.

 



  24

   



 

________

an entity in which all of the equity owners are accredited investors.

________

a member of the Board of Directors or an executive officer of the Company.

________

a bank as defined in Section 3(a)(2) of the 1933 Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act, whether acting in its individual or fiduciary capacity.

________

an insurance company as defined in Section 2(13) of the 1933 Act.

________

an investment company registered under the Investment Company Act of 1940, as
amended (the “ICA”).

________

a business development company as defined in Section 2(a)(48) of the ICA.

________

a Small Business Investment Company licensed by the Small Business
Administration under Section 301(c) of the Small Business Investment Act of
1958, as amended.

 

________

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended.

________

a plan which has total assets in excess of $5,000,000 and which is established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees.

________

a revocable trust which may be amended or revoked at any time by the grantors
thereof, and all such grantors are Accredited Investors.

________

an Accredited Investor for the following reasons (describe reasons, if not
previously provided):

 

SIGNATURE TO ACCREDITED INVESTOR QUESTIONNAIRE

 

The undersigned Subscriber represents and warrants to the Company that foregoing
responses are complete and accurate. The undersigned will provide such further
information as may be requested by the Company to verify the foregoing. The
undersigned will notify the Company in writing regarding any material change in
its responses prior to the Closing of the purchase of Units by the undersigned.
Absent such notification, the issuance of the Units shall be deemed to be an
automatic affirmation by the undersigned of the truth and accuracy or the
statements and information set forth above.

 

Date: _________________

 

 

(Exact name of Investor)

 

By:

 

(Signature)

 

(Name of above signatory)

 

(Title, if applicable)

 

(Additional Signature, if applicable, e.g., joint tenants)

 

(Name of Additional Signatory)

 



  25

   



 

EXHIBIT C

 

REPRESENTATION LETTER

FOR

RESIDENTS OF ALBERTA, BRITISH COLUMBIA

 

 

TO:

SolarWindow Technologies, Inc.

 

 

9375 East Shea Blvd.

 

 

Suite 107-B

 

 

Scottsdale, AZ 85260

 

 

Attention: President and Chief Executive Officer

 

(Capitalized terms not specifically defined in this Exhibit have the meaning
ascribed to them in the Subscription Agreement to which this Schedule is
attached)

 

In connection with the purchase by the undersigned of Units of the Company, the
undersigned is delivering this representation letter to the Subscription
Agreement between the undersigned and the Company, the undersigned hereby
represents, warrants and certifies to the Company that the undersigned is
resident in British Columbia or is otherwise subject to the securities laws of
British Columbia, and is either (A) an “accredited investor” within the meaning
National Instrument 45-106 (Prospectus and Registration Exemptions) on the basis
that the undersigned fits within that category of “accredited investor”
identified on the attached Schedule A to this Representation Letter beside which
the undersigned has marked its initials; or (B) is purchasing the Units as a
principal, and is (please initial all applicable descriptions):

 

☐

(i)

a director, executive officer or control person of the Company (as such terms
are defined in NI 45-106) or of an affiliate of the Company; or

☐

(ii)

a spouse (as such term is defined in NI 45-106), parent, grandparent, brother,
sister, child or grandchild of [_______________], a person referred to in (i)
above; or

☐

(iii)

a parent, grandparent, brother, sister, child or grandchild of
[_______________], the spouse of a person referred to in (i) above; or

☐

(iv)

a close personal friend of [_______________], a person referred to in (i) above;
or

☐

(v)

a close business associate of [_______________], a person referred to in (i)
above; or

☐

(vi)

a founder of the Company or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend or close business associate of a
founder of the Company; or

☐

(vii)

a parent, grandparent, brother, sister, child or grandchild of
[_______________], the spouse of a founder of the Company; or

☐

(viii)

a person of which a majority of the voting securities are beneficially owned by,
or a majority of the directors are, persons described in (i) to (vii) above; or

☐

(ix)

a trust or estate of which all the beneficiaries or a majority of the trustees
or executors are persons described in (i) to (vii) above.

 

Please briefly describe the nature of the relationship and the name of the
person to whom you are related:

 



  26

   



 

Interpretive Aids

 

“Close Personal Friend” is an individual who has known the director, executive
officer, founder or control person well enough and for a sufficient period of
time to be in a position to assess their capabilities and trustworthiness. The
term “close personal friend” can include family members not already specifically
identified in the exemption if the family member satisfies the criteria
described above. An individual is not a close personal friend solely because the
individual is a relative; a member of the same club, organization, association
or religious group; a co-worker, colleague or associate at the same workplace; a
client, customer or former client or customer; a mere acquaintance; or connected
through some form of social media such as Facebook, Twitter or LinkedIn. The
relationship between the purchaser and director, executive officer, founder or
control person must be direct. For example, the exemption is not available for a
close personal friend of a close personal friend of the director, executive
officer, founder or control person.

 

“Close Business Associate” is an individual who has had sufficient prior
business dealings with the director, executive officer, founder or control
person to be in a position to assess their capabilities and trustworthiness. An
individual is not a close business associate solely because the individual is a
member of the same club, organization, association or religious group; a
co-worker, colleague or associate at the same workplace; a client, customer or
former client or customer; a mere acquaintance; or connected through some form
of social media such as Facebook, Twitter or LinkedIn. The relationship between
the purchaser and director, executive officer, founder or control person must be
direct. For example, the exemption is not available for a close business
associate of a close business associate of a director, executive officer,
founder or control person.

 

“Control Person” means any person that holds or is one of a combination of
persons that holds: (a) a sufficient number of any of the securities of the
Corporation so as to affect materially the control of the Corporation; or (b)
more than 20% of the voting shares of the Corporation except where there is
evidence showing the holding of the shares does not affect materially the
control of the Corporation.

 

“Executive Officer” means, for the Corporation, an individual who is:

 



(a) a chair, vice-chair or president;

 

 

(b) a vice-president in charge of a principal business unit, division or
function including sales, finance or production,

 

 

(c) an officer of the Corporation or any of its subsidiaries and who performs a
policy-making function in respect of the Corporation, or

 

 

(d) performing a policy-making function in respect of the Corporation.



 

“Founder” means a person or company who,

 



(a) acting alone, in conjunction or in concert with one or more other persons or
companies, directly or indirectly, takes the initiative in founding, organizing
or substantially reorganizing the business of the Corporation, and

 

 

(b) at the time of the proposed trade, is actively involved in the business of
the Corporation.



 

“Person” includes:

 



(a) an individual;

 

 

(b) a corporation;

 

 

(c) a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not; and

 

 

(d) an individual or other person in that person’s capacity as a trustee,
executor, administrator or personal or other legal representative.



 

[SIGNATURE PAGE FOLLOWS]

 



  27

   



 

SIGNATURE PAGE TO CANADIAN REPRESENTATION LETTER

 

DATED: November _______, 2018

 

_____________________________________

(Name of Subscriber – please print)

 

______________________________________

(Authorized Signature)

 

______________________________________

(Official Capacity – please print)

 

(please print name of individual whose signature appears above)

 

IMPORTANT:

IF APPLICABLE, PLEASE COMPLETE THE SCHEDULE TO THIS REPRESENTATION LETTER BY
MARKING YOUR INITIALS BESIDE THE CATEGORY TO WHICH YOU BELONG.

 



  28

   



 

Schedule A to Exhibit C

 

CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

TO BE COMPLETED ONLY IF THE INVESTOR IS RESIDENT IN CANADA

 



TO: SolarWindow Technologies, Inc. (the “Company”)

 

9375 East Shea Blvd.

 

Suite 107-B

 

Scottsdale, AZ 85260

 

Attention: President and Chief Executive Officer



 

(Capitalized terms not specifically defined in this Exhibit have the meaning
ascribed to them in the Subscription Agreement to which this Schedule is
attached)

 

PLEASE COMPLETE THIS CERTIFICATE BY MARKING YOUR INITIALS BESIDE THE CATEGORY OR
CATEGORIES OF “ACCREDITED INVESTOR” TO WHICH YOU BELONG.

 

Name:

 

Signature:

 

Date:

 

The Subscriber and any beneficial subscriber, as applicable, if a resident of
British Columbia, Canada, falls within one or more of the following categories
(please check one or more, as applicable):

 



o

(a)

a Canadian financial institution, or a Schedule III bank;

 

o

(b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

 

o

(c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

 

o

(d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

 

o

(e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

 

o

(f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada;

 

o

(g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

 

o

(h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

 

o

(i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 

o

(j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;

 

o

(k)

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;



  



  29

   



 

o

(l)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

 

o

(m)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;

 

o

(n)

an investment fund that distributes or has distributed its securities only to

  

 

(ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106; or

 

 

(iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106;

 

 



o

(o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 

o

(p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 

o

(q)

a person acting on behalf of a fully managed account managed by that person, if
that person



    

 

(i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

   

 

(ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;

      



o

(r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

 

o

(s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

o

(t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

 

o

(u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

 

o

(v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as



 



 

(i)

an accredited investor, or

  

 

(ii)

an exempt purchaser in Alberta or British Columbia after NI 45-106 comes into
force.



  



For the purposes of this Annex II, the following definitions are included for
convenience:

 

 

 

“bank” means a bank named in Schedule I or II of the Bank Act (Canada);

   

“Canadian financial institution” means



  

 

(a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

  

 

(b)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

 

  30

   

 

 

“director” means (a) a member of the board of directors of a company or an
individual who performs similar functions for a company, and (b) with respect to
a person that is not a company, an individual who performs functions similar to
those of a director of a company;

 

 

 

“eligibility advisor” means

   



 

(a)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed, and

 

 

(b)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not

 

 

(c)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders, or control persons, and

 

 

(d)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;



 

“financial assets” means

  



 

(a)

cash,

 

 

(b)

securities, or

 

 

(c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;



  

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

   

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

   

“investment fund” has the same meaning as in National Instrument 81-106 —
Investment Fund Continuous Disclosure;

   

“jurisdiction” means a province or territory of Canada except when used in the
term “foreign jurisdiction”;

   

“person” includes (a) an individual, (b) a corporation, (c) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not, and (d) an individual or other person
in that person’s capacity as a trustee, executor, administrator or personal or
other legal representative;

   

“regulator” means

 

 

(a)

the Executive Director, as defined under section 1 of the Securities Act
(British Columbia); and

 

 

(b)

such other person as is referred to in Appendix D of National Instrument 14-101
— Definitions;

 



  “related liabilities means”



 



 

(a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 

 

(b)

liabilities that are secured by financial assets;



 

 

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 

  31

   

 



 

“securities legislation” means

 



 

(a)

for British Columbia, the Securities Act (British Columbia) and the regulations,
rules and forms under such Act and the blanket rulings and orders issued by the
British Columbia Securities Commission; and

   

(b)

for other Canadian jurisdictions, such other statutes and instruments as are
listed in Appendix B of National Instrument 14-101 — Definitions;

 

 

 

 

“securities regulatory authority” means

 

 

 

(a)

the British Columbia Securities Commission; and

 

 

(b)

in respect of any local jurisdiction other than British Columbia, means the
securities commission or similar regulatory authority listed in Appendix C of
National Instrument 14-101 — Definitions;

 

 

 

 

“spouse” means, an individual who,

 

 

(a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

   

(b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

   

(c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Audit Interdependent
Relationships Act (Alberta);

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

   

“voting security” means a security of an issuer that:

 

 

(a)

is not a debt security; and

 

 

(b)

carries a voting right either under all circumstances or under some
circumstances that have occurred and are continuing.

 

 

 

 

An issuer is considered to be affiliated with another issuer if:

 

 

(a)

one of them is the subsidiary of the other; or

 

 

(b)

each of them is controlled by the same person.

 

All monetary references in this Schedule A are in Canadian Dollars.

 

[Signature Page Follows]

 



  32

   



 

SIGNATURE PAGE TO CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

The undersigned represents and warrants to the Company that foregoing responses
are complete and accurate. The undersigned will provide such further information
as may be requested by the Company to verify the foregoing. The undersigned will
notify the Company in writing regarding any material change in its responses
prior to the Closing of the purchase of Units by the undersigned. Absent such
notification, the issuance of the Units shall be deemed to be an automatic
affirmation by the undersigned of the truth and accuracy or the statements and
information set forth above.

 

Date: _________________

 



 

(Exact name of Investor)

 

 

By:

 

(Signature)

 

 

 

(Name of above signatory)

 

 

 

(Title, if applicable)

 

 

 

(Additional Signature, if applicable, e.g., joint tenants)

 

 

 

(Name of Additional Signatory)

 



  

Appendix to Canadian Accredited Investor Certificate – Definitions

 

As used in this certificate, the following terms have the following meanings.

 

“Canadian financial institution” means:

 

(a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; and

(b)

in Ontario, also means a loan corporation, trust company, trust corporation,
insurance company, treasury branch, credit union, caisse populaire, financial
services cooperative or credit union league or federation that is authorized by
a statute of Canada or Ontario to carry on business in Canada or Ontario, as the
case may be; and

(c)

outside of Ontario, also means a loan corporation, trust company, trust
corporation, insurance company, treasury branch, credit union, caisse populaire,
financial services cooperative, or league that, in each case, is authorized by
an enactment of Canada or a jurisdiction of Canada to carry on business in
Canada or a jurisdiction of Canada.

 



  33

   



 

“eligibility adviser” means:

 

(a)

a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and

(b)

in Manitoba, also means a lawyer who is a practicing member in good standing
with a law society of a jurisdiction of Canada or a public accountant who is a
member in good standing of an institute or association of chartered accountants,
certified general accountants or certified management accountants in a
jurisdiction of Canada provided that the lawyer or public accountant must not:

(i)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons; and

(ii)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months.

 

“executive officer” means, for an issuer, an individual who is:

 

(a)

a chair, vice-chair or president;

(b)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production; or

(c)

performing a policy-making function in respect of the issuer.

 

“financial assets” means:

 

(a)

cash;

 

(b)

securities; or

(c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation.

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada.

 

“founder” means, in respect of an issuer, a person who:

 

(a)

acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer; and

(b)

at the time of the distribution or trade is actively involved in the business of
the issuer.

 

“investment fund” has the same meaning as in National Instrument 81-106 —
Investment Fund Continuous Disclosure and means a mutual fund or a
non-redeemable investment fund.

 

“jurisdiction of Canada” means a province or territory of Canada.

 

“non-redeemable investment fund” means an issuer:

 

(a)

whose primary purpose is to invest money provided by its securityholders;

(b)

that does not invest:

(i)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund; or

(ii)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund; and

(c)

that is not a mutual fund.

 



  34

   



 

“person” includes:

 

(a)

an individual;

(b)

a corporation;

(c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

(d)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative.

 

“related liabilities” means:

 

(a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

(b)

liabilities that are secured by financial assets.

 

“spouse” means an individual who:

 

(a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual;

(b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

(c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 



  35

   



 

SCHEDULE B TO EXHIBIT C

 

FORM 45-106F9

 

FORM FOR INDIVIDUAL CANADIAN ACCREDITED INVESTORS

 

THIS SCHEDULE B TO EXHIBIT C MUST BE COMPLETED IF THE INVESTOR IS AN INDIVIDUAL
RESIDENT OF CANADA DESCRIBED IN CATEGORY (j), (k) OR (l) OF THE CANADIAN
ACCREDITED INVESTOR CERTIFICATE.

 

WARNING!

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.

SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

1. About your investment

Type of securities: Units, each unit consisting of 1 share and 1 warrant

Issuer: SolarWindow Technologies, Inc.

Purchased from: SolarWindow Technologies, Inc.

 



SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

2. Risk acknowledgement

This investment is risky. Initial that you understand that:

Your initials

Risk of loss – You could lose your entire investment of $_____________________.
(Instruction: Insert the total dollar amount of the investment.)

Liquidity risk – You may not be able to sell your investment quickly – or at
all.

Lack of Information – You may receive little or no information about your
investment.

Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.

3. Accredited investor status

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

Your initials

● Your net income before taxes was more than Cdn$200,000 in each of the 2 most
recent calendar years, and you expect it to be more than Cdn$200,000 in the
current calendar year. (You can find your net income before taxes on your
personal income tax return.)

● Your net income before taxes combined with your spouse’s was more than
Cdn$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than Cdn$300,000 in the current
calendar year.

● Either alone or with your spouse, you own more than Cdn$1 million in cash and
securities, after subtracting any debt related to the cash and securities.

● Either alone or with your spouse, you have net assets worth more than Cdn$5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)

4. Your name and signature

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.

First and last name (please print):

Signature:

Date:

SECTION 5 TO BE COMPLETED BY THE SALESPERSON

5. Salesperson information



 



  36

   



 



(Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.)

First and last name of salesperson (please print):

Telephone:

Email:

Name of firm (if registered):

SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

6. For more information about this investment

 

SolarWindow Technologies, Inc.

9375 East Shea Blvd.

Suite 107-B

Scottsdale, AZ 85260

Attention: President and Chief Executive Officer

Phone: (800) 213-0689

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.



 

(The Investor should keep one copy of this form (signed by the Investor) for the
Investor’s records.)

 



  37

   



 

EXHIBIT D

 

CANADIAN SECURITIES ADMINISTRATORS CONTACT INFORMATION

 

Alberta Securities Commission

Suite 600, 250—5th Street SW

Calgary, Alberta T2P 0R4

Telephone: (403) 297-6454

Toll free in Canada: 1-877-355-0585

Facsimile: (403) 297-2082

British Columbia Securities Commission

P.O. Box 10142, Pacific Centre

701 West Georgia Street

Vancouver, British Columbia V7Y 1L2

Inquiries: (604) 899-6854

Toll free in Canada: 1-800-373-6393

Facsimile: (604) 899-6581

Email: inquiries@bcsc.bc.ca

The Manitoba Securities Commission

500-400 St. Mary Avenue

Winnipeg, Manitoba R3C 4K5

Telephone: (204) 945-2548

Toll free in Manitoba: 1-800-655-5244

Facsimile: (204) 945-0330

Financial and Consumer Services

Commission (New Brunswick)

85 Charlotte Street, Suite 300

Saint John, New Brunswick E2L 2J2

Telephone: (506) 658-3060

Toll free in Canada: 1-866-933-2222

Facsimile: (506) 658-3059

Email: info@fcnb.ca

Government of Newfoundland and Labrador

Financial Services Regulation Division

P.O. Box 8700

Confederation Building

2nd Floor, West Block

Prince Philip Drive

St. John’s, Newfoundland and Labrador A1B 4J6

Attention: Director of Securities

Telephone: (709) 729-4189

Facsimile: (709) 729-6187

Government of the Northwest Territories

Office of the Superintendent of Securities

P.O. Box 1320

Yellowknife, Northwest Territories X1A

2L9

Attention: Deputy Superintendent, Legal &

Enforcement

Telephone: (867) 920-8984

Facsimile: (867) 873-0243

 

Ontario Securities Commission

20 Queen Street West, 22nd Floor

Toronto, Ontario M5H 3S8

Telephone: (416) 593-8314

Toll free in Canada: 1-877-785-1555

Facsimile: (416) 593-8122

Email: exemptmarketfilings@osc.gov.on.ca

Public official contact regarding indirect collection of information: Inquiries
Officer

Prince Edward Island Securities Office

95 Rochford Street, 4th Floor Shaw Building

P.O. Box 2000

Charlottetown, Prince Edward Island C1A

7N8

Telephone: (902) 368-4569

Facsimile: (902) 368-5283

 

Autorité des marchés financiers

800, Square Victoria, 22e étage

C.P. 246, Tour de la Bourse

Montréal, Québec H4Z 1G3

Telephone: (514) 395-0337 or 1-877-525-0337

Facsimile: (514) 864-6381 (For privacy requests only)

Email: financementdessocietes@lautorite.qc.ca

(For corporate finance issuers);

fonds_dinvestissement@lautorite.qc.ca (for investment fund issuers)

Financial and Consumer Affairs

Authority of Saskatchewan

Suite 601—1919 Saskatchewan Drive

Regina, Saskatchewan S4P 4H2

Telephone: (306) 787-5879

Facsimile: (306) 787-5899

Government of Yukon

Department of Community Services

Law Centre, 3rd Floor

2130 Second Avenue

Whitehorse, Yukon Y1A 5H6

Telephone: (867) 667-5314

Facsimile: (867) 393-6251

 



  38



 